Citation Nr: 0218169	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for the 
residuals of a shell fragment wound to the face.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  
He served in Vietnam from September 1968 to August 1969.

In a May 1970 rating decision, Department of Veterans 
Affairs (VA) Regional Office (RO) granted the veteran's 
claim of entitlement to service connection for residuals 
of a shell fragment wound of the face.  A noncompensable 
disability rating was assigned.

In December 1996, the veteran filed a claim of entitlement 
to an increased disability for his service-connected 
facial scarring.  This matter comes to the Board of 
Veterans' Appeals (the Board) on appeal of a September 
1998 rating decision of the RO in which the RO denied 
entitlement to a compensable disability rating for the 
residuals of the shell fragment wound to the face.  

The veteran testified at a personal hearing which was 
chaired by the undersigned at the RO in October 2000.  
This case was previously before the Board in December 
2000, at which time the Board decided issues no longer in 
appellate status and remanded the issue shown above to the 
RO for additional development. That development has been 
completed and the case has been returned to the Board for 
further consideration of the veteran's appeal.

Other issue

The Board notes that in multiple statements since the 
initiation of his appeal the veteran has raised the issue 
of entitlement to a compensable rating for the residuals 
of shell fragment wounds to the right arm, hand and thigh.  
To the Board's knowledge, the RO has not yet addressed 
that issue, and it is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO].


FINDING OF FACT

The residuals of the veteran's service-connected shell 
fragment wound to the face are manifested by a tender and 
painful scar at least one-quarter inch in width and with 
elevation of the surface contour of the scar, and which is 
no more than moderately disfiguring and does not result in 
loss of function.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
the residuals of a shell fragment wound to the face were 
met prior to August 30, 2002.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001)  

2.  The criteria for a 30 percent rating for the residuals 
of a shell fragment wound to the face are met effective no 
earlier than August 30, 2002.  38 U.S.C.A. § 1155 (West 
1991); Schedule for Rating Disabilities: The Skin, 67 Fed. 
Reg. 49,590, 49,596 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118); VAOPGCPREC 3-2000.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the residuals of the shell 
fragment wound to his face warrant a higher rating due to 
pain and problems with the right eye.

In the interest of clarity, the Board will initially 
review various laws generally pertaining to the issue on 
appeal.  The Board will then move on to an analysis of the 
issue.  Although all of the evidence in the claims file 
may not be specifically cited in the Board's decision, the 
Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusions.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45, 620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, the 
implementing regulations are also effective November 9, 
2000.  Consequently, the regulations are accordingly 
applicable to this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The Board has carefully considered VA's duty to inform the 
veteran of the evidence needed to substantiate his claim 
and to assist him in obtaining the relevant evidence.  The 
Board further finds that development of the issue on 
appeal has proceeded in accordance with the law and 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
38 C.F.R. § 3.159 (2002).

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 2000 by instructing him to 
submit medical evidence documenting recent treatment for 
the claimed disorder.  As an alternative, the RO 
instructed the veteran to complete authorizations for the 
release of medical information so that the RO could obtain 
the records on his behalf.  The RO provided the veteran a 
statement of the case in December 1998 and supplemental 
statements of the case in December 1999, July 2000, and 
April 2002.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing a 
higher rating, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  

In the December 2000 remand the Board informed the veteran 
of the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his claim.  Following the 
remand, in a December 2000 notice the RO instructed the 
veteran to provide completed authorizations for the 
release of medical information for any medical care 
provider who had treated him for the residuals of the 
shell fragment wound since service, so that VA could 
obtain the records of that treatment on his behalf.  As an 
alternative, the RO instructed the veteran to obtain the 
records of that treatment and submit them to the RO.  The 
RO also instructed him to describe any treatment he had 
received from a VA medical center (MC), including the name 
of the facility and the dates of treatment.  The veteran 
responded by reporting that all of his medical care was 
provided by the VAMC.

Following return of the veteran's appeal to the Board, in 
September 2002 the Board informed the veteran of the 
changes in the regulations pertaining to the evaluation of 
skin disorders that became effective August 30, 2002, and 
the Board's reliance on the new regulations.  See Schedule 
for Rating Disabilities: The Skin, 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118); see also See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The veteran was given the 
opportunity to submit evidence and argument in response, 
and he did so.

The veteran's representative has reviewed the claims file 
on multiple occasions, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform 
the veteran of the evidence needed to substantiate his 
claim.

Duty to assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The RO has obtained VA treatment records and provided him 
a VA examination in July 2001.  The report of the medical 
examination reflects that the examiner reviewed the 
veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted a 
physical examination, and rendered appropriate diagnoses 
and opinions.  The veteran and his spouse presented 
hearing testimony before the undersigned in October 2000.  
The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have 
done so.  

The Board notes that the evidence in the claims file 
indicates that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  
During an October 2000 hearing before the undersigned the 
veteran testified that he was receiving disability 
benefits from that agency based on post-traumatic stress 
disorder (PTSD), not the residuals of a shell fragment 
wound.  The Board finds, therefore, that the SSA records 
are not shown to be relevant to the current appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [VA 
has a duty to obtain SSA records if the relevancy of those 
records is shown]; see also Brock v. Brown, 10 Vet. App. 
155, 162 (1997).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).
Relevant Law and Regulations

Disability ratings  - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The 
percentage ratings for each diagnostic code, as set forth 
in VA's Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluation of disorders of the skin

Subsequent to the initiation of this appeal, the VA 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) [to be codified at 38 C.F.R. § 4.118].  Because 
the veteran's appeal was initiated prior to the change in 
the regulations, he is entitled to the application of the 
version more favorable to him.  See Karnas, supra [holding 
that where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the appellant should apply].  

VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  In making 
that determination it may be necessary for the Board to 
apply both the old and the new versions of the regulation.  
If application of the revised regulation results in a 
higher rating, the effective date for the higher 
disability rating can be no earlier than the effective 
date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g).  Prior to the effective date of the change in 
the regulation, the Board can apply only the original 
version of the regulation.  VAOPGCPREC 3-00.

The veteran was provided the revised regulations in 
September 2002, and he was given the opportunity to submit 
evidence and argument in response.  The Board finds, 
therefore, that it can consider the original and revised 
rating criteria without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7800 for disfiguring scars of the 
head, face, and neck provided a 50 percent rating if there 
was complete or exceptionally repugnant deformity of one 
side of the face, or marked or repugnant bilateral 
disfigurement.  A 30 percent rating applied if the 
scarring was severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 
10 percent rating was provided if the scarring was 
moderately disfiguring, and the disorder was non-
compensable if slight.  Diagnostic Code 7803 provided a 
10 percent evaluation if a superficial scar was poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
also provided a 10 percent evaluation for superficial 
scars that were tender and painful on objective 
demonstration.  Diagnostic Code 7805 for other scars 
indicated that other scars were to be evaluated based on 
the limitation of function of the part affected.  
38 C.F.R. § 4.118 (1998).

Pursuant to the revised Rating Schedule, Diagnostic Code 
7800 for disfigurement of the head, face, or neck provides 
an 80 percent rating for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement.  A 
50 percent rating is applicable for visible or palpable 
tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  The diagnostic code provides a 30 percent 
rating for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 10 percent 
rating applies for one characteristic of disfigurement.  

The eight characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are:
A scar five or more inches (13 or more centimeters (cm.)) 
in length;
A scar at least one-quarter inch (0.6 cm.) wide at the 
widest part;
The surface contour of the scar is elevated or depressed 
on palpation;
The scar is adherent to underlying tissue;
The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. 
cm.);
The skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.);
There is underlying soft tissue missing in an area 
exceeding six square inches (39 
sq. cm.).

The skin is indurated and inflexible in an area exceeding 
six square inches (39 sq. 
cm.).

Diagnostic Code 7803 provides a 10 percent rating for 
scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying 
soft tissue damage.  Other scars are to be rated based on 
limitation of function of the part affected under 
Diagnostic Code 7805.  Schedule for Rating Disabilities: 
The Skin, 67 Fed. Reg. 49,590, 49,596 (July 31, 2002) (to 
be codified as amended at 38 C.F.R. § 4.118).

Standard of review

The evaluation of the level of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. §§ 3.102, 4.3.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  See Ortiz, 
274 F.3d at 1365.

Analysis

As previously stated, the veteran contends that a 
compensable rating should be granted for the residuals of 
a shell fragment wound to the face because the wound has 
caused pain and problems with his right eye.  The veteran 
testified in October 2000 that the scar near his right eye 
was very tender and that his right eye felt irritated.    

The veteran has denied receiving treatment for the shell 
fragment wound scar near his right eye since his 
separation from service.  He reported that the only 
medical treatment he has received was from the VAMC; 
consistent with the veteran's statement, those records are 
silent regarding any complaints or clinical findings 
pertaining to the shell fragment wound or the right eye.

In December 2000, the Board remanded this issue for the 
express purpose of obtaining a VA examination to determine 
the nature and severity of the service-connected shell 
fragment wounds of the veteran's face.  This was 
accomplished in July 2001.  

During the July 2001 VA examination, the veteran's 
complaints pertaining to the shell fragment wound scar 
consisted of problems with his right eye, including the 
eye feeling tired, irritated, and watering.

On examination, a scar lateral to the right eye that 
measured one inch in length was identified by the 
examiner.  There was a nodular area below the outer 
canthus that measured 3/4 by 1/2 inch.  The nodular area was 
movable, tender, and elevated.  The examiner found no 
ulceration or breakdown of the skin, underlying tissue 
loss, inflammation, edema, or keloid formation.  The 
examiner characterized the facial scar as disfiguring, but 
found no limitation of function of the right eye due to 
the scar.  An X-ray study revealed no evidence of retained 
foreign bodies in the face.  Associated with the veteran's 
VA claims folder are color photographs of the facial scar 
which were taken at the time of the examination, are 
consistent with the examiner's description of the scar.  
The undersigned has also had the opportunity to observe 
the veteran's scar during the October 2000 travel board 
hearing (see the transcript of the October hearing, page 
18).  

According to the rating criteria in effect prior to August 
2002, a 10 percent rating is applicable for a scar that 
was tender and painful on objective demonstration or 
moderately disfiguring.  Because the examiner found that 
the scar was tender on examination and disfiguring, and 
other evidence of record is consistent with that 
assessment, the Board finds that the criteria for a 
10 percent rating were met based on the former rating 
criteria.  

Further, the July 2001 examination report, photographs and 
other objective evidence do not show that the 
disfigurement was more than moderate or resulted in any 
functional limitation, so that the criteria for a rating 
in excess of 10 percent were not met.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) [in granting an 
increased rating, the Board must explain why an even 
higher rating is not warranted].  The Board places great 
weight in particular on the examiner's assessment, after 
close examination of the scar, that there was no 
limitation of function of the veteran's right eye due to 
the scar. 

Effective August 30, 2002, the revised  VA Rating Schedule 
provides for a 30 percent rating for a scar on the head, 
face, or neck with two or three characteristics of 
disfigurement.  The characteristics of disfigurement 
include width of at least one-quarter inch at the widest 
part, and an elevated surface contour.  The examiner in 
July 2001 described the nodular area below the outer 
canthus of the right eye as 3/4 by 1/2 inch in size and 
elevated, and the photographs so depict.  The Board finds, 
therefore, that the criteria for a 30 percent rating are 
met effective August 30, 2002, when the revised rating 
criteria went into effect.  

The examination did not reveal any visible or palpable 
tissue loss, gross distortion or asymmetry of two features 
or paired sets of features, or more than three 
characteristics of disfigurement; the scar was less that 
five inches in length, not adherent to underlying tissue, 
and not six square inches or larger in size.  There is no 
other evidence which suggests that a disability rating in 
excess of 30 percent is warranted under the new criteria, 
and the veteran has pointed to none in his October 2002 
communication to the Board.  The Board finds, therefore, 
that the criteria for a rating in excess of 30 percent are 
not met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating may be 
assigned for the service-connected facial scar prior to 
the date of the revision in the rating criteria, August 
30, 2002.  The Board has no authority to determine the 
initial effective date of the 10 percent rating in the 
first instance, and leaves it to the RO to make that 
determination.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
A 30 percent disability rating is assigned under the 
revised rating criteria effective no earlier than August 
30, 2002, the date of the change in the regulations 
pertaining to rating skin disabilities.  See VAOPGCPREC 3-
2000.

 
ORDER

A 10 percent rating is assigned for the residuals of a 
shell fragment wound to the face prior to August 30, 2002, 
subject to the law and regulations pertaining to the 
payment of monetary benefits.

A 30 percent rating is assigned for the residuals of a 
shell fragment wound to the face effective no earlier than 
August 30, 2002, subject to the law and regulations 
pertaining to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

